DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “screw type element” in claims 1-3, 8-11, and 13 and the term “rigid type” in Claim 6 are relative terms which renders the claims indefinite. The terms “screw type” and “rigid type” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The addition of the word “type” to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). See also MPEP 2173.05(b). 
Claims 2-14 are rejected for depending on rejected Claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 20170027470) in view of Gorai (WO 2016194848).
 Regarding claim 1, Inoue teaches a pair of spectacles (see fig. 1-8) provided with bio-sensors for detecting signals in contact with a user’s head (¶5 states a technique to detect an eye potential of a wearer of an eyewear by using an electrode abutting on the glabella of the wearer), the spectacles (eyeglasses 100) comprising a front frame (front 120) for supporting respective lenses (left lens 124 and right lens 126) and 
a nose support device (elastic member 210) which is provided on the frame, the nose support device comprising a mount (elastic member 210), which is produced from an electrically non-conductive material (¶38, elastic member 210 may be any member as long as it has elasticity, for example, the elastic member 210 is elastomer resin);
first (left nose pad 152) and a second nose support element (right nose pad 154) which are opposite each other (as shown in figure 2) and which incorporate a first nose sensor (¶20 states the left electrode 162 abuts on the nose a wearer 10 when the wearer 10 who is to wear the eyeglasses 100 wears the eyeglasses) and second nose sensor (¶21 states the right electrode 164 abuts on the nose of the wearer 10 when the wearer 10 wears the eyeglasses 100) which are formed from an electrically conductive material (¶20 and ¶21 left and right electrode are electrical conductors) and which are capable of surface contact with corresponding laterally opposite zones of the nose (¶26 states the left electrode 162 is electrically connected with the circuit board 132 via the left nose pad 152 which is in contact with the left side of the nose and ¶27 states the right electrode 164 is electrically connected with the circuit board 132 via the right nose pad 154 which is in contact with the opposite side of the nose, the right side).
Inoue does not specifically teach each of the first and second nose support elements is mounted on a respective support of an electrically conductive material, which is connected to the mount by a respective screw type element of a conductive material which is capable of electrical contact with the support, and in that each screw type element is capable of electrical contact with an electric circuit which is provided in the frame for transferring the electrical signals detected by the corresponding sensors, the circuit being interposed between the frame and the mount, so that the electrical signals are transferred from the respective sensor to the electric circuit, via the respective screw type element which is capable of closing the electrical contact between the corresponding sensor and the electric circuit.
Gorai teaches pair of spectacles (see fig. 1-6), 
wherein the mount (80, 81, and 30) can be connected in a removable manner to the frame (spectacle frame 11), the mount comprising thereon a first and a second nose support element (2, 4),
wherein each of the first (4) and second nose support element (2) is mounted on a respective support (5 and 3) of an electrically conductive material (page 4, lines 157-162), 
which is connected to the mount (80, 81, and 30) by a respective screw type element (screws 82; page 4, lines 153-157) and the electric circuit (wire board 9; page 5, lines 182-185 states the other end side of the first nasal electrode member 3 is bent upward in an L shape, and the tip on the other end side is a first through formed in a wiring board 9 incorporated in a space above the electrode support member 20 and page 6, lines 210-212 states the other end side of the second nasal electrode member 5 is bent upward in a L shape, and the tip on the other end side is a second through formed in the wiring board 9 incorporated in the space above the electrode support member 20) which is provided in the frame (frame 11) is in electrical contact with the conductive material which is the electrical contact with support (5 and 3)  for transferring the electrical signals detected by the corresponding sensors (3 and 5; page 4, lines 143- 147 states the first nasal electrode member 3 detects the electrooculogram of the right eye, the second nasal electrode member 5 detects the electrooculogram of the left eye), the circuit (9) being interposed between the frame (11) and the mount (80, 81, and 30), so that the electrical signals are transferred from the respective sensor (3 and 5; page 4, lines 143-147 states the first nasal electrode member 3 detects the electrooculogram of the right eye, the second nasal electrode member 5 detects the electrooculogram of the left eye) to the electric circuit (9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a spectacle of Inoue with wherein each of the first and second nose support element is mounted on a respective support of an electrically conductive material, which is connected to the mount by a respective screw type element electric circuit  which is provided in the frame is in electrical contact with the conductive material which is the electrical contact with support  for transferring the electrical signals detected by the corresponding sensors, the circuit being interposed between the frame and the mount, so that the electrical signals are transferred from the respective sensor to the electric circuit of Gorai for the purpose of providing a sensor to detect the electrooculogram of the eye (page 4, lines 143-147).
Furthermore, it would have been obvious matter of design choice to use a screw of a conductive material to connect the electrode member to the mount and to the electric circuit, since applicant has not disclosed that a screw type element of a conductive material which is capable of electrical contact with the support, and in the screw type element is capable of electrical contact with an electric circuit which is provided in the frame for transferring the electrical signals detected by the corresponding sensors, and the respective screw type element is capable of closing the electrical contact between the corresponding sensor and the electric circuit solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with frame and the mount (80, 81 and 30) is connected by a respective screw type element (screws 82; page 4, lines 153-157) and the electric circuit (9) which is provided in the frame (11) is in electrical contact with the conductive material which is the electrical contact with the support (3 and 5) for transferring the electrical signals detected by the corresponding sensors (3 and 5), the circuit (9) being interposed between the frame (11) and the mount (80, 81 and 30), so that the electrical signals are transferred from the respective sensor (3 and 5) to the electric circuit (9).
Furthermore it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In Re Dulberg, 129 USPQ 348 (CCPA 1961).
Regarding claim 7, Inoue in view of Gorai teaches the invention as set forth above and Inoue further teaches comprising a third sensor (glabella electrode 166) which is mounted centrally on the mount (see fig. 2), which is formed from an electrically conductive material and which is arranged in a position spaced apart from the first and second sensors (162, 164), for surface contact with the face in the region of the zone of the root of the nose (¶46 to ¶47 and fig. 7 and 8).
Regarding claim 8, Inoue in view of Gorai teaches the invention as set forth above and Inoue further teaches the third sensor (glabella electrode 166) is provided on a respective third support (242) which is produced from an electrically conductive material, which is connected to the mount by means of a respective third screw type element (240) of a conductive material (¶47, first member 240 and the second member 242 may be electrically connected at a contact portion and ¶48 the first member 240 holds the second member 242 by a screw structure) which is capable of electrical contact with the support (242), the third screw type element (240) further being capable of electrical contact with the electric circuit (wire 150) which is provided in the frame for transferring the electrical signals which are detected by the sensors, so that the electrical signals are transferred from the respective third sensor (166) to the electric circuit by means of the respective third screw type element (240) which is capable of closing the electrical contact between the corresponding third sensor (166) and the electric circuit (¶46 to ¶47 and fig. 7 and 8).
Regarding claim 9, Inoue in view of Gorai teaches the invention as set forth above and Gorai/Inoue further teaches wherein the support (support member 20) for the third sensor (glabella electrode 166 as in combination with Inoue) and the mount (80, 81, and 30) have at least a third through-hole (screw hole in element 80 shown in figure 3) and a fourth through-hole (screw hole in element 80 shown in figure 3) which are capable of relative coaxial alignment for engaging with respective third screw type element (screws 82) of an electrically conductive material (¶47, first member 240 and the second member 242 may be electrically connected at a contact portion and ¶48 the first member 240 holds the second member 242 by a screw structure as in combination with Inoue), respectively.  The motivation to combine is the same as in claim 1 above.
Regarding claim 12, Inoue in view of Gorai teaches the invention as set forth above and Inoue further teaches the third sensor (glabella electrode 166) is formed from a conductive rubber (¶35 the glabella electrode unit 200 holds the glabella electrode 166 and the glabella electrode unit 200 is an electrode holding unit and claims 2 and 3 states the electrode holding unit includes an elastic member, the elastic member is conductive rubber) which is over molded on a portion of the mount (see fig. 2) and which is capable of electrical contact with the electric circuit (¶36, ¶46 to ¶47 and fig. 7 and 8).

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 20170027470) in view of Gorai (WO 2016194848) as applied to claim 1 above, and further in view of Saitoh et al. (US 20010055093).
Regarding claim 2, Inoue in view of Gorai teaches the invention as set forth above but does not specifically teach each of the supports comprises in the region of an end portion thereof a first through-hole for engaging in a recess which is formed in the mount, the recess being transversely intersected by a second through-hole in the mount, the corresponding screw type element being capable of engaging with the first hole and second hole, which are coaxial with each other following the engagement of the support portion in the recess, for connecting the support to the mount and the electrical contact of the screw type element with the circuit.
Saitoh teaches a pair of spectacles (fig. 13), wherein each of the supports (legs 158) comprises in the region of an end portion (end portion of legs 158) thereof a first through-hole (threaded aperture 158a) for engaging in a recess (area where screw 160 goes into on the U-shaped tubular mount 156) which is formed in the mount (U-shaped tubular mount 156), the recess (area where screw 160 goes into on the U-shaped tubular mount 156) being transversely intersected by a second through-hole (158a) in the mount (156), the corresponding screw type element (screw 160) being capable of engaging with the first hole and second hole (158a and area where screw 160 goes into on the U-shaped tubular mount 156), which are coaxial with each other following the engagement of the support portion (158) in the recess (area where screw 160 goes into on the U-shaped tubular mount 156), for connecting the support (158) to the mount (156) and the electrical contact of the screw type element (first member 240 as in combination with Inoue) with the circuit (wire 150 as in combination with Inoue).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the spectacles of Inoue in view of Gorai with each of the supports comprises in the region of an end portion thereof a first through-hole for engaging in a recess which is formed in the mount, the recess being transversely intersected by a second through-hole in the mount, the corresponding screw type element being capable of engaging with the first hole and second hole, which are coaxial with each other following the engagement of the support portion in the recess, for connecting the support to the mount and the electrical contact of the screw type element with the circuit of Saitoh for the purpose of providing an eyeglass frame that is adjustable (¶35).
Regarding claim 3, Inoue in view of Gorai teaches the invention as set forth above but does not specifically teach the electrical contact between each screw type element and the corresponding support is brought about between an internal surface of the first hole and the external surface of the screw type element which engages with the first hole.
Saitoh teaches a pair of spectacles, wherein the electrical contact (wire 150 as in combination with Inoue) between each screw type element (screw 160) and the corresponding support (legs 158) is brought about between an internal surface of the first hole (threaded aperture 158a) and the external surface of the screw type element (160) which engages with the first hole (158a).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the spectacles of Inoue in view of Gorai with the electrical contact between each screw type element and the corresponding support is brought about between an internal surface of the first hole and the external surface of the screw type element which engages with the first hole of Saitoh for the purpose of providing an eyeglass frame that is adjustable (¶35).

Regarding claim 5, Inoue in view of Gorai teaches the invention as set forth above but does not specifically teach the supports are received in respective tubular recesses which are formed in the respective first and second nose support elements.
Saitoh teaches 	a pair of spectacles, wherein the supports (legs 158) are received in respective tubular recesses (area within the nose pads 162 where the legs 158 fit in) which are formed in the respective first and second nose support elements (nose pads 162).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the spectacles of Inoue in view of Gorai with the supports are received in respective tubular recesses which are formed in the respective first and second nose support elements of Saitoh for the purpose of providing an eyeglass frame that is adjustable (¶35).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 20170027470) in view of Gorai (WO 2016194848) as applied to claim 1 above, and further in view of Klosinski, JR, et al. (US 20170255029).
Regarding claim 4, Inoue in view of Gorai teaches the invention as set forth above but does not specifically teach the first and second nose support elements are formed from conductive rubber or plastics material.
Klosinski teaches the pair of spectacles, wherein the first and second nose support elements (nose pads 122, 124) are formed from conductive rubber or plastics material (¶18, nose pads 122, 124 may include any other suitable material (e.g., plastic)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the spectacles of Inoue in view of Gorai with the first and second nose support elements formed from conductive rubber or plastics material of Klosinski for the purpose of providing a material that is configured to be comfortable when worn by the wearer (¶18).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 20170027470) in view of Gorai (WO 2016194848) as applied to claim 1 above, and further in view of Abreu (US 20150148681).
Regarding claim 6, Inoue in view of Gorai teaches the invention as set forth above but does not specifically teach the nose support elements are formed from conductive plastics material of the rigid type and the supports are formed from a ductile metal material so that the positioning of the support elements can be recorded by means of deformations of the supports.
Abreu teaches the pair of spectacles (fig. 22C), wherein the nose support elements (medial canthal pads 204) are formed from conductive plastics material of the rigid type (¶375 Medial canthal pads can be made of conductive plastic and plastics are usually rigid) and the supports (are connecting the element 204) are formed from a ductile metal material so that the positioning of the support elements can be recorded by means of deformations of the supports (¶375 metallic wires exhibiting super-elastic properties can be used to allow proper positioning of the sensing device (Medial canthal pads)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the spectacles of Inoue in view of Gorai with the nose support elements are formed from conductive plastics material of the rigid type and the supports are formed from a ductile metal material so that the positioning of the support elements can be recorded by means of deformations of the supports of Abreu for the purpose of providing a material that is configured for the device to properly function (¶375).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 20170027470) in view of Gorai (WO 2016194848) as applied to claim 12 above and further in view of Lin (US 7,431,451).
Regarding claim 13, Inoue in view of Gorai teaches the invention as set forth above and 
Gorai further teaches the mount (80, 81, and 30) comprises an upper mount portion (80) and a lower mount portion (81) which are connected to each other by a pair of connection arms (area on both sides of element 80 where there is a screw hole as shown in fig. 3), the lower portion (81) having the through-holes (area on both sides of element 80 where there is a screw hole as shown in fig. 3) for the connection of the nose support elements (rod-shaped nasal electrode member 5 and nasal electrode pad 2,4) which incorporate the first and second nose sensors (nasal electrode pad 2,4), the third sensor (glabella electrode 166 as in combination with Inoue) being injection molded over the mount so as to wrap round the arms (¶35 the glabella electrode unit 200 holds the glabella electrode 166 and the glabella electrode unit 200 is an electrode holding unit and claims 2 and 3 states the electrode holding unit includes an elastic member, the elastic member is conductive rubber as in combination with Inoue) with the opposite lateral ends thereof and to ensure the electrical contact with the electric circuit (circuit board 132 as in combination with Inoue) which is interposed between the frame and the mount (¶36, the wire 150 electrically connects the wire 212 and the circuit board 132).
	Inoue in view of Gorai does not specifically teach the upper portion having hole for the screw type connection of the mount to the frame.
Lin teaches the pair of spectacles (fig. 8), the upper portion having hole (fixing device 4 with a retaining hole 46) for the screw type connection of the mount to the frame (frame 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the spectacle of Inoue in view of Gorai with the upper portion having hole for the screw type connection of the mount to the frame of Lin for the purpose of providing a feature of more fittingly and stably held (col. 3, lines 39-43).
	Also, the examiner notes that claim limitation of “molded” can be considered as product by process claim.  “[E]ven through product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113. Inoue in view of Gorai and Lin teaches the claimed product. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 20170027470) in view of Gorai (WO 2016194848) as applied to claim 1 above and further in view of Ye et al. (US 10,699,691).
	Regarding claim 14, Inoue in view of  Gorai teaches the invention as set forth above and Gorai further teaches the electric circuit (wire board 9).
	Inoue in view of Gorai does not specifically teach the electric circuit is configured as a flexible printed circuit board.
	Ye teaches the pair of spectacles (fig. 2), wherein the electric circuit is configured as a flexible printed circuit board (col. 11, lines 60-68, flexible printed circuit board 222).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the spectacles of Inoue in view of Gorai with the electric circuit configured as a flexible printed circuit board of Ye for the purpose of providing a material that is flexible to hold the components (col. 11, lines 60-68).

Allowable Subject Matter
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter; with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or suggest of the claimed combination of limitations to warrant a rejection under 35 U.S.C. 102 or 103.
	Specifically, with respect to claim 10, none of the prior art either alone or in combination disclose or suggest of the spectacles specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein the third support comprises at least one pair of extension pieces which are connected to opposing lateral ends of the third sensor, the extension pieces being formed from an electrically conductive and ductile metal material, each of the ends having the third hole and being capable of at least partially engaging with a respective seat which is formed in the mount in order to coaxially align the third hole with the fourth hole, for engaging with the corresponding screw type element, the positioning of the third sensor being recordable to a limited extent by means of deformation of the extension pieces.
Specifically, with respect to claim 11 is object to for the same reason as claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/27/22